 
 
I 
One Hundred Eleventh Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the fifth day of January, two thousand and ten 
H. R. 5849 
 
AN ACT 
To provide for an additional temporary extension of programs under the Small Business Act and the Small Business Investment Act of 1958, and for other purposes. 
 
 
1.Additional temporary extension of authorization of programs under the Small Business Act and the Small Business Investment Act of 1958 
(a)In generalSection 1 of the Act entitled An Act to extend temporarily certain authorities of the Small Business Administration, approved October 10, 2006 (Public Law 109–316; 120 Stat. 1742), as most recently amended by section 1 of Public Law 111–162 (124 Stat. 1129), is amended by striking July 31, 2010 each place it appears and inserting September 30, 2010.  
(b)Effective dateThe amendments made by subsection (a) shall take effect on July 30, 2010.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
